UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/10 The following N-Q relates only to Dreyfus Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for these series, as appropriate. FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2010 (Unaudited) Common Stocks98.6% Shares Value ($) Consumer Discretionary7.3% McDonald's 55,000 3,677,850 McGraw-Hill 58,500 1,626,300 News, Cl. A 180,200 2,378,640 Target 45,000 2,453,850 Consumer Staples31.8% Altria Group 160,000 3,246,400 Coca-Cola 150,000 7,710,000 Estee Lauder, Cl. A 21,000 a 1,223,670 Nestle, ADR 150,125 6,776,642 PepsiCo 80,000 5,031,200 Philip Morris International 160,000 7,059,200 Procter & Gamble 102,000 6,231,180 Wal-Mart Stores 45,000 2,275,200 Walgreen 135,000 4,325,400 Whole Foods Market 15,000 b 606,450 Energy18.7% Chevron 84,000 6,205,080 ConocoPhillips 60,000 3,111,600 Exxon Mobil 125,560 7,591,358 Halliburton 50,000 1,241,500 Occidental Petroleum 40,000 3,300,400 Royal Dutch Shell, ADR 50,000 2,620,000 Total, ADR 45,000 a 2,098,350 Financial5.4% American Express 32,500 1,295,775 Bank of America 95,000 1,495,300 HSBC Holdings, ADR 49,583 a 2,249,085 JPMorgan Chase & Co. 63,500 2,513,330 Health Care10.8% Abbott Laboratories 70,000 3,329,200 Becton Dickinson & Co. 13,000 926,900 Johnson & Johnson 90,000 5,247,000 Medtronic 30,000 1,175,400 Merck & Co. 70,000 2,358,300 Novo Nordisk, ADR 25,000 1,920,500 Roche Holding, ADR 3,000 102,900 Industrials4.9% Caterpillar 27,000 1,640,520 General Electric 204,000 3,335,400 United Technologies 27,000 1,819,260 Information Technology17.4% Apple 25,000 b 6,429,000 Automatic Data Processing 30,000 1,226,400 Cisco Systems 100,000 b 2,316,000 Intel 305,000 6,533,100 International Business Machines 20,000 2,505,200 Microsoft 100,000 2,580,000 QUALCOMM 25,000 889,000 Texas Instruments 75,000 1,831,500 Materials2.3% Freeport-McMoRan Copper & Gold 15,000 1,050,750 Praxair 25,000 1,940,000 Rio Tinto, ADR 4,000 184,400 Total Common Stocks (cost $117,256,824) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,602,000) 1,602,000 c Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,460,845) 4,460,845 c Total Investments (cost $123,319,669) 102.9% Liabilities, Less Cash and Receivables (2.9%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $4,259,657 and the total market value of the collateral held by the fund is $4,460,845. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $123,319,669. Net unrealized appreciation on investments was $20,427,666 of which $32,266,937 related to appreciated investment securities and $11,839,271 related to depreciated investment securities. 100-430-30 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 121,732,613 - - Equity Securities - Foreign+ 15,951,877 - - Mutual Funds 6,062,845 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SSL-DOCS2 70180139v2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 By: /s/ James Windels James Windels Treasurer Date: July 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4- SSL-DOCS2 70180139v2
